ACCEPTED
                                                                                                          12-15-00183-CR
                                                                                             TWELFTH COURT OF APPEALS
                                                                                                           TYLER, TEXAS
                                                                                                    11/24/2015 2:05:17 PM
                                                                                                                Pam Estes
                                                                                                                   CLERK




                                                                                          FILED IN
                                                                                   12th COURT OF APPEALS
                                                                                        TYLER, TEXAS
                                                                                   11/24/2015 2:05:17 PM
                          State Counsel for Offenders                                     PAM ESTES
                              A Division of Texas Department of Criminal Justice
                                                                                            Clerk

                                             P.O. Box 4005
                                       Huntsville, TX 77342-4005
                                            (936) 437-5203
November 24, 2015

Pam Estes, Clerk of Court
Twelfth Court of Appeals
1517 West Front Street
Suite 354
Tyler, Texas 75702

VIA – E-FILE

In re: Frederick Deshun Lee v. State of Texas
       Appeal Cause No. 12-15-00183-CV
       Trial Cause No. 31727

Dear Ms. Estes:

        In accordance with Texas Rule of Appellate Procedure 48.4, a copy of the opinion was
sent to Mr. Lee by certified mail, return receipt requested on November 17, 2015. I am hereby
forwarding you a copy of the U.S. mail receipt # 7012 1010 0002 5674 5333 and green card
receipt under which the opinion was sent.


Sincerely,

/s/ Lisa M. Moss
Lisa M. Moss
Legal Assistant II
Kenneth Nash
Appellate Section Chief

NME/lmm

cc: file

Enclosure
   ~·······



SENDER: COMPLETE THIS SECTION                          COMPLETL      711/.~   SFCO/


                              ~tate     QCoutt%el for                      ®ffenber~
                                    S!I JDibili'iou of m:cxas Jlloarb of «:riminal3Justitc

                                                P.O. Box 4005
                                           Huntsville, TX 77342-4005
                                                (936) 437-5203


       November 16, 2015

      Frederick Lee
      TDCJ# 1645475
      Connally Unit
      899 FM 632
      Kenedy, TX 78119

      CERTIFIED MAIL RETURN RECEIPT REQUESTED #7012 1010 0002 5674 5333

      CONFIDENTIAL ATTORNEY CLIENT COMMUNICATION

      RE:   Frederick Lee v. The State of Texas
            Appeal Cause No. 12-15-00183-CR
            Trial Cause No. 31727

      Mr. Lee:

             Please be advised that on November 12, 2015 the Twelfth Court of Appeals issued
      a written opinion which AFFIRMED your conviction, holding that the applicable statute
      of limitations in your case was 3 years, not 2 as our office argued on your behalf. In
      compliance with Rule 48.4, Rules of Appellate Procedure, I am enclosing a copy of the
      Court of Appeals' Opinion. Be advised that you have a right to file a prose discretionary
      review with the Court of Criminal Appeals. I am, however, going to file a petition for
      discretionary review on your behalf. In other words, I will continue to handle your case
      from this point; you do not have to do anything.

      Please contact undersigned if you have any questions.



    ~~7
      ~
  " /~
        6

..?/' Staff Attorney
      State Counsel for Offenders